    1:19-cv-03581-SVH     Date Filed 07/20/20   Entry Number 17   Page 1 of 42




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Vincent Darnell Sweat,                  )        C/A No.: 1:19-3581-SVH
                                         )
                   Plaintiff,            )
                                         )
       vs.                               )
                                         )                ORDER
 Andrew M. Saul,                         )
 Commissioner of Social Security         )
 Administration,                         )
                                         )
                   Defendant.            )
                                         )

      This appeal from a denial of social security benefits is before the court

for a final order pursuant to 28 U.S.C. § 636(c), Local Civ. Rule 73.01(B)

(D.S.C.), and the order of the Honorable Timothy M. Cain, United States

District Judge, dated May 21, 2020, referring this matter for disposition.

[ECF No. 12]. The parties consented to the undersigned United States

Magistrate Judge’s disposition of this case, with any appeal directly to the

Fourth Circuit Court of Appeals. [ECF No. 11].

      Plaintiff files this appeal pursuant to 42 U.S.C. § 405(g) of the Social

Security Act (“the Act”) to obtain judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying the claim for

disability insurance benefits (“DIB”) and Supplemental Security Income

(“SSI”). The two issues before the court are whether the Commissioner’s

findings of fact are supported by substantial evidence and whether he applied
     1:19-cv-03581-SVH   Date Filed 07/20/20   Entry Number 17   Page 2 of 42




the proper legal standards. For the reasons that follow, the court reverses

and remands the Commissioner’s decision for further proceedings as set forth

herein.

I.    Relevant Background

      A.    Procedural History

      On March 19, 2015, Plaintiff protectively filed applications for DIB and

SSI in which he alleged his disability began on October 1, 2014. Tr. at 141,

142, 256–60, 261–62, 263–71. His applications were denied initially and upon

reconsideration. Tr. at 145–46, 177–82. On December 20, 2017, Plaintiff had

a hearing before Administrative Law Judge (“ALJ”) Linda Diane Taylor. Tr.

at 69–91 (Hr’g Tr.). The ALJ issued an unfavorable decision on June 15,

2018, finding that Plaintiff was not disabled within the meaning of the Act. 1

Tr. at 23–45. Subsequently, the Appeals Council denied Plaintiff’s request for

review, making the ALJ’s decision the final decision of the Commissioner for

purposes of judicial review. Tr. at 1–6. Thereafter, Plaintiff brought this

action seeking judicial review of the Commissioner’s decision in a complaint

filed on December 30, 2019. [ECF No. 1].




1 The record also contains an unfavorable decision dated May 31, 2018. Tr. at
46–68. The undersigned has compared the findings of fact and conclusions of
law in both decisions, and they appear to be the same. Compare Tr. at 29–40,
with Tr. at 51–63. However, the undersigned has not compared the decisions
word-for-word. For purposes of review the undersigned has considered and
referenced only the June 15, 2018 decision, as it was the ALJ’s final decision.
                                        2
    1:19-cv-03581-SVH    Date Filed 07/20/20   Entry Number 17     Page 3 of 42




      B.    Plaintiff’s Background and Medical History

            1.    Background

      Plaintiff was 42 years old at the time of the hearing. Tr. at 74. He

completed high school and a year of college. Tr. at 75. His past relevant work

(“PRW”) was as a laminator. Tr. at 75. He alleges he has been unable to work

since October 1, 2014. Tr. at 261.

            2.    Medical History

      On October 1, 2014, x-rays of Plaintiff’s chest showed no significant

cardiopulmonary     abnormalities,   evidence     of   fibrosis,   or   significant

lymphadenopathy. Tr. at 405.

      Plaintiff presented to rheumatologist Colin C. Edgerton, M.D. (“Dr.

Edgerton”), for a consultation on October 9, 2014. Tr. at 400. He complained

of a nine-year history of cutaneous sarcoidosis that manifested as a red rash

on his face, arms, trunk, and upper legs and affected his lungs. Id. He stated

a biopsy had confirmed the diagnosis and he had previously been treated

with Prednisone. Id. He indicated his rash flared when he stopped taking

Prednisone. Id. He complained of pain in his feet and knees that was

worsened by weight-bearing activity and weight gain associated with chronic

Prednisone use. Id. Dr. Edgerton observed Plaintiff to be obese; to have a

diffuse, erythematous, serpiginous papular rash affecting large areas of his

arms, trunk, and upper legs; to have stasis dermatitis on the legs; to have

                                        3
      1:19-cv-03581-SVH   Date Filed 07/20/20   Entry Number 17   Page 4 of 42




erythematous plaques on his central face, adjacent to the nasal labial folds; to

have absent full active range of motion (“ROM”) or active synovitis in the

bilateral hands; and to demonstrate tenderness to palpation (“TTP”) at the

medial and lateral joint lines of the bilateral knees. Tr. at 402. He assessed

sarcoidosis, rash and other nonspecific skin eruption, lower leg joint pain,

and low back pain. Tr. at 403. He stated Plaintiff was suffering side effects

from chronic corticosteroid use to include obesity and poorly-controlled type 2

diabetes mellitus (“diabetes”). Id. He indicated he would obtain records from

Plaintiff’s dermatology and pulmonary providers to better assess the extent of

involvement of related organs and review lab work. Id. He recommended

Methotrexate 7.5 mg once a week for two weeks and 15 mg a week thereafter.

Id. He advised Plaintiff to continue Prednisone until after a follow up visit,

but indicated he would consider tapering it down at that time. Id. He

recommended Plaintiff lose weight through low-impact aerobic exercise and

dietary interventions to alleviate mechanical stress on weight-bearing joints.

Id.

       On October 27, 2014, Plaintiff followed up with Dr. Edgerton to discuss

diagnostic test results. Tr. at 395. He reported rapid resolution of his skin

rash after starting Prednisone, but continued to report some lesions over his

shoulders and central face. Id. Plaintiff endorsed significant improvement in

low back and bilateral knee pain. Id. He indicated he was tolerating

                                         4
    1:19-cv-03581-SVH    Date Filed 07/20/20   Entry Number 17   Page 5 of 42




Methotrexate. Tr. at 396. Dr. Edgerton observed an erythematous,

serpiginous papular rash over Plaintiff’s shoulders; stasis dermatitis on his

legs; erythematous plaques on his central face, adjacent to the nasal labial

folds; a laceration to the right hypothenar eminence with intact sutures;

absent full active ROM or active synovitis of the bilateral hands; and TTP at

the medial and lateral joint lines of the bilateral knees. Tr. at 397. He

instructed Plaintiff to taper down Prednisone by 2.5 mg per week until he

discontinued it and to continue Methotrexate 15 mg weekly and folic acid 1

mg daily. Tr. at 398. He stated Plaintiff’s bilateral knee pain was likely

associated with osteoarthritis, given his positive reaction to Prednisone

therapy. Id. He advised Plaintiff to engage in low-impact exercise and use

dietary interventions for weight loss. Id.

      On January 26, 2015, Plaintiff reported a rash over his face, arms, and

trunk and increased pain in his elbows, hands, wrists, knees, and ankles

since stopping Prednisone. Tr. at 390. He felt that Methotrexate was partially

controlling the rash. Id. Dr. Edgerton observed an erythematous, serpiginous

papular rash over Plaintiff’s shoulders and arms; stasis dermatitis on his

legs; erythematous plaques on his central face, adjacent to the nasal folds;

absent full active ROM or active synovitis of the bilateral hands; and TTP at

the medial and lateral joint lines of both knees. Tr. at 392. He recommended

low-dose Prednisone, but Plaintiff declined to restart steroid therapy. Tr. at

                                        5
     1:19-cv-03581-SVH    Date Filed 07/20/20   Entry Number 17   Page 6 of 42




393. Dr. Edgerton recommended Methotrexate 15 mg weekly and noted

Plaintiff was to sign up for insurance that he hoped to cover Remicade. Id. He

ordered blood work. Id.

      Plaintiff followed up with Dr. Edgerton to review diagnostic test results

on March 9, 2015. Tr. at 385. He complained of a continued raised

erythematous skin rash over his arms and legs, as well as patches on his face

and the right side of his neck. Tr. at 386. He indicated he had stopped taking

Methotrexate. Id. Dr. Edgerton observed an erythematous, serpiginous

papular rash over Plaintiff’s shoulders and arms, stasis dermatitis on his

legs, and erythematous plaques on his central face, adjacent to the nasal

labial folds. Tr. at 387. He noted absent full active ROM or active synovitis of

the bilateral hands and TTP at the medial and lateral joint lines of the

bilateral knees. Id. He recommended continuation of Methotrexate 15 mg

weekly and folic acid 1 mg daily and addition of Hydroxychloroquine 200 mg

twice daily. Tr. at 388. He advised weight loss through low-impact exercise

and dietary interventions to alleviate mechanical stress on weightbearing

joints. Id.

      Two days later, Plaintiff returned to Dr. Edgerton with complaints of

blisters on his lips and in his mouth that he developed after taking two doses

of Hydroxychloroquine. Tr. at 380. Dr. Edgerton observed Plaintiff to have a

few hemorrhagic vesicles over his lower lip and ecchymosis of the bilateral

                                         6
      1:19-cv-03581-SVH    Date Filed 07/20/20   Entry Number 17   Page 7 of 42




buccal mucosa. Tr. at 382. He noted an erythematous, serpiginous papular

rash over Plaintiff’s shoulders and arms, stasis dermatitis on the legs, and

erythematous plaques on his central face, adjacent to the nasal labial folds.

Id. He indicated absent full active ROM or active synovitis of the bilateral

hands and TTP at the medial and lateral joint lines of the bilateral knees. Id.

Dr.    Edgerton   indicated     the   blisters    were    likely   a   reaction    to

Hydroxychloroquine        and   recommended       Plaintiff   discontinue   it    and

Methotrexate. Tr. at 383. He prescribed Prednisone 20 mg daily for five days.

Id. He advised Plaintiff to seek emergent care if he developed additional

lesions and difficulty swallowing, a feeling of tightness in the throat, or

dyspnea. Id.

       Plaintiff was hospitalized at Colleton Medical Center from March 12 to

15, 2015, for low platelet count secondary to idiopathic thrombocytopenia

purpura (“ITP”). Tr. at 644–45. He reported bleeding to his mouth and lip,

bruising to all extremities, and dark, tarry stools since the prior day. Tr. at

646. Brian Wyles, NP (“NP Wiles”), observed purpura of the face, ecchymotic

lesions of the lips and oral mucosa, and faint systolic murmur. Tr. at 644.

Plaintiff received platelet transfusion, intravenous immunoglobulin (“IVIG”)

therapy, and intravenous steroid therapy. Tr. at 645. Jarrod A. Reynolds,

M.D. (“Dr. Reynolds”), instructed Plaintiff to stop Methotrexate, Prednisone 5

mg, and Hydroxychloroquine and to start Prednisone 20 mg twice a day and

                                          7
    1:19-cv-03581-SVH     Date Filed 07/20/20   Entry Number 17   Page 8 of 42




to taper down his dose to 20 mg once a day for three days, and 10 mg per day

for two days. Tr. at 406. He discharged Plaintiff to his home. Id.

      Plaintiff followed up with Dr. Edgerton on March 18, 2015. Tr. at 375.

Dr. Edgerton noted Plaintiff was obese weighing 290 pounds and having a

body mass index (“BMI”) of 39.33 kg/m.2 Tr. at 376, 377. He noted the

following abnormalities on physical exam: a few hemorrhagic vesicles over

Plaintiff’s lower lip and ecchymosis of the bilateral buccal mucosa; absent full

active ROM of the bilateral hands; and TTP at the medial and lateral joint

lines of the bilateral knees. Tr. at 377. He assessed sarcoidosis,

thrombocytopenia, joint pain in the lower leg, and low back pain. Tr. at 377–

78. He ordered blood work, held Methotrexate and Hydroxychloroquine,

sought approval for Rituximab, and recommended diet and exercise. Tr. at

378. He indicated Plaintiff should continue with the Prednisone taper

initiated during his hospitalization. Id.

      Plaintiff was hospitalized at the Medical University of South Carolina

(“MUSC”) from March 27 to April 1, 2015, after developing petechiae on his

lip and low platelet count. Tr. at 459, 460–61. Ashley Feeman, M.D. (“Dr.

Feeman”), ordered IVIG and Prednisone. Tr. at 462–63. Plaintiff consulted

with hematologist Charles Steven Greenberg, M.D. (“Dr. Greenberg”), who

ordered a second does of IVIG and switched Plaintiff from Prednisone to

Dexamethasone 40 mg for four days. Tr. at 466. He also ordered testing for

                                         8
    1:19-cv-03581-SVH        Date Filed 07/20/20        Entry Number 17   Page 9 of 42




viral illness and a liver and spleen scan to determine whether splenectomy

was required. Id. The liver and spleen scan was negative. Tr. at 474. Plaintiff

received     prescriptions    for   Coreg         3.125    mg   for   hypertension       and

Dexamethasone 4 mg for ITP on discharge. Tr. at 480.

         On April 16, 2015, Dr. Greenberg noted no abnormalities, aside from

obesity, on physical exam. Tr. at 457. He indicated Plaintiff was responding

to Dexamethasone. Tr. at 459. He prescribed Dexamethasone 40 mg for four

days, followed by Dexamethasone 4 mg per day for four weeks. Id.

         On April 20, 2015, Plaintiff presented to Samuel Hunt McNulty, M.D.

(“Dr. McNulty”), to establish primary care. Tr. at 455. He reported a history

of ITP, sarcoidosis, and hypogonadism. Id. Dr. McNulty noted no abnormal

findings     on   physical     exam.    Id.        He     assessed    Prednisone-induced

hypogonadism and ordered lab work. Id. He prescribed calcium and vitamin

D. Id.

         Plaintiff complained of increased urinary frequency on April 27, 2015.

Tr. at 454. Dr. McNulty noted no abnormalities on physical exam. Id. He

referred Plaintiff to an endocrinologist for primary hypogonadism and

prescribed Dexilant for gastroesophageal reflux disease (“GERD”). Id. He

noted Plaintiff’s blood sugar was elevated with hemoglobin A1c of 7.3% and

indicated this was likely secondary to steroid use. Id. He planned to

prescribed Metformin if Plaintiff’s steroid use was extended. Id.

                                              9
    1:19-cv-03581-SVH   Date Filed 07/20/20   Entry Number 17   Page 10 of 42




      Plaintiff presented to the emergency room (“ER”) at Colleton Medical

Center on May 3, 2015. Tr. at 607–12. His blood glucose was initially over

700 mg/dL. Tr. at 608. Justin A. Norris, M.D. ordered insulin, and Plaintiff’s

blood glucose dropped to the 380s. Tr. at 610. He instructed Plaintiff to take

20 mg of Dexamethasone daily and to follow up with his primary care

physician the following day. Tr. at 617.

      On May 4, 2015, Plaintiff presented to the ER at MUSC with

hypoglycemia. Tr. at 448. He reported his fasting blood sugar that morning

was over 300 mg/dL and his blood sugar had been 700 mg/dL on the prior

evening. Id. He endorsed blurred vision and indicated he had been taking

Dexamethasone for ITP. Tr. at 448. David Manning French, M.D. (“Dr.

French”), noted Plaintiff had originally been prescribed 40 mg of

Dexamethasone with instruction to taper it to 4 mg, but was erroneously

taking 20 mg. Tr. at 448–49. Plaintiff weighed 276 pounds. Tr. at 449. Dr.

French diagnosed hyperglycemia, oral thrush, and urinary tract infection

(“UTI”). Tr. at 450. He discharged Plaintiff with prescriptions for Rocephin

and Azithromycin for UTI, Nystatin for oral thrush, and Metformin for

diabetes. Tr. at 452.

      Plaintiff was hospitalized at MUSC from May 6 to 10, 2015, for

hyperglycemia secondary to steroid use. Tr. at 423–24, 432. He presented

with complaints of blurred vision and elevated glucose. Tr. at 445. His blood

                                       10
    1:19-cv-03581-SVH    Date Filed 07/20/20   Entry Number 17   Page 11 of 42




glucose was greater than 1000 mg/dL upon admission. Tr. at 434. Frank

Carter Kurzynske, M.D. noted Plaintiff weighed 258 pounds, appeared

dehydrated, and had 4/5 lower extremity strength. Tr. at 445, 446. Plaintiff’s

hemoglobin A1c was significantly elevated at 11.8%. Tr. at 443. Talat Raja,

M.D. (“Dr. Raja”), discharged Plaintiff with instructions to continue to taper

off Dexamethasone and to use 45 units of Lantus daily and 18 units of Aspart

three times daily. Tr. at 443.

      On May 15, 2015, Plaintiff reported his insurance would not cover the

pen for Lantus/Aspart. Tr. at 724. He indicated his blood sugars had ranged

from the 200s to the 300s. Id. Dr. McNulty provided Plaintiff a copay card for

the Lantus/Aspart pen and instructed him to attempt to fill it. Id. He said he

would prescribe regular 70/30 insulin if insurance would not cover it. Id. He

advised Plaintiff to start Metformin 500 mg, to maintain a blood sugar log,

and to return in two weeks. Id.

      On May 19, 2015, Plaintiff reported he was taking Novolin 70/30 twice

a day and experiencing poor vision. Tr. at 711. He indicated his blood sugars

were generally in the 200s. Id. Dr. Greenberg noted “[h]e clearly cannot

tolerate steroids.” Id. He observed mild gynecomastia, but a physical exam

was otherwise normal. Tr. at 713. He indicated Plaintiff required testosterone

replacement. Id. He recommended Plaintiff taper off steroids and start

Rituximab. Id. He indicated he might follow it with thrombopoietin therapy.

                                        11
   1:19-cv-03581-SVH     Date Filed 07/20/20   Entry Number 17   Page 12 of 42




Id. He noted Plaintiff was a candidate for splenomegaly if those measures

failed, but was opposed to surgery. Id.

      Dr. Greenberg completed a physical assessment form on May 21, 2015.

Tr. at 604–05. He provided a diagnosis of autoimmune thrombocytopenia. Tr.

at 604. He indicated Plaintiff had diabetes, poor vision, bleeding, and

dizziness that might impact his capacity for work. Id. He noted Plaintiff

would need to recline or lie down for periods in excess of normal morning,

lunch, and afternoon breaks during an eight-hour workday. Id. He stated

Plaintiff could walk one block without rest, sit for one hour during an eight-

hour workday, and stand/walk for zero hours during an eight-hour workday.

Id. He indicated Plaintiff would require unscheduled daily breaks for “most of

[the] day.” Id. He estimated Plaintiff could occasionally lift 10 pounds or less,

but could never lift greater weight. Id. He indicated Plaintiff had difficulties

engaging in repetitive reaching, handling, or fingering and could use his

bilateral hands, fingers, and arms during 50% of an eight-hour workday. Id.

He estimated Plaintiff would be absent from work more than four times a

month because of his impairments. Tr. at 605.

      On May 26, 2015, Plaintiff reported his blood sugars were much better,

but complained of sharp right hip pain that worsened with activity. Tr. at

728. Dr. McNulty noted no abnormalities on physical exam. Id. He prescribed

50 units of 70/30 insulin twice a day and ordered x-rays of the right hip. Id.

                                          12
      1:19-cv-03581-SVH   Date Filed 07/20/20   Entry Number 17   Page 13 of 42




        Plaintiff presented to Colleton Medical Center with right hip pain on

May 28, 2015. Tr. at 698. Merrill C. Ward, M.D. (“Dr. Ward”), noted it was

“painful to palpate the entire hip area and to move the r[igh]t hip.” Tr. at

700. She assessed painful right hip with osteophyte formation, prescribed

Norco, and advised Plaintiff to follow up with the orthopedist as scheduled.

Tr. at 700–01.

        On June 2, 2015, Plaintiff presented to Jacob M. Drew, M.D. (“Dr.

Drew”), for evaluation of left lateral thigh pain and swelling. Tr. at 729. He

complained his pain was worse with ambulation. Id. He weighed 291 pounds.

Tr. at 731. Dr. Drew observed Plaintiff to ambulate with an antalgic gait. Id.

He indicated Plaintiff had slightly erythematous, warm, and indurated

overlying skin of the proximal thigh and significant TTP over the area. Id. He

also noted significant TTP at the right greater trochanter and painful right-

sided straight leg raise. Id. Dr. Drew indicated x-rays of the pelvis and right

hip showed no significant degenerative changes and well-maintained joint

space. Id. He assessed painful superficial right lateral thigh mass. Tr. at 732.

He considered this area suspicious for infection or abscess given Plaintiff’s

recent hyperglycemic event. Id. He recommended antibiotic treatment after

an ultrasound-guided aspiration of the mass with a cell count and cultures.

Id.



                                         13
    1:19-cv-03581-SVH    Date Filed 07/20/20   Entry Number 17   Page 14 of 42




      Plaintiff followed up with Dr. McNulty the following day. Tr. at 733.

Dr. McNulty observed TTP and a large indurate erythematous lesion to the

right thigh. Id. He prescribed Clindamycin and referred Plaintiff for

ultrasound-guided drainage. Id.

      On June 23, 2015, Plaintiff reported his blood sugars were ranging

from the 90s to 100s with use of only Metformin. Tr. at 734. He indicated his

right leg pain was significantly decreased with antibiotics. Id. He said he had

not heard back from the general surgeon about irrigation and debridement of

his right thigh abscess. Id. Dr. McNulty noted mild induration of the right

thigh that was significantly reduced from the prior exam. Id. He indicated

Plaintiff’s abscess was doing much better and extended the course of

antibiotics. Id. He noted he would follow up with the general surgeon if the

abscess failed to resolve following the additional dose of antibiotics. Id. He

advised Plaintiff to continue to treat diabetes with Metformin. Id.

      Plaintiff presented to Soonho Kwon, M.D. (“Dr. Kwon”), for evaluation

of hypogonadism on June 25, 2015. Tr. at 735. Dr. Kwon ordered multiple

tests and advised Plaintiff to return in three-to-six weeks. Tr. at 738.

      Plaintiff presented to hematologist Jenny McCallister Riley, M.D. (“Dr.

Riley”), on July 1, 2015. Tr. at 714. He reported improved blood sugar after

decreasing Dexamethasone from 4 mg to 2 mg daily. Id. He indicated he had

run out of insulin one month prior, but had continued to check his blood

                                        14
      1:19-cv-03581-SVH   Date Filed 07/20/20    Entry Number 17     Page 15 of 42




sugar, which was typically around 100 mg/dL and had been as high as 160

mg/dL. Id. He endorsed improved vision. Id. Dr. Riley noted Plaintiff weighed

305 pounds, was obese, had trace lower extremity edema, and demonstrated

mild bruising in the left antecubital area and hyperpigmentation of the

bilateral shins. Tr. at 716. Plaintiff’s hemoglobin A1c was elevated at 11.8%.

Id.    His   platelet   count   remained      stable.   Id.   Dr.   Riley   continued

Dexamethasone 2 mg daily and advised Plaintiff to continue to obtain a

complete blood count weekly. Id.

        On July 14, 2015, state agency medical consultant Jean Smolka, M.D.

(“Dr. Smolka”), reviewed the record and assessed Plaintiff’s physical residual

functional capacity (“RFC”) as follows: occasionally lift and/or carry 20

pounds; frequently lift and/or carry 10 pounds; stand and/or walk for about

six hours in an eight-hour workday; sit for about six hours in an eight-hour

workday; frequently balance, stoop, crouch, and climb ramps and stairs;

occasionally kneel and crawl; never climb ladders, ropes, or scaffolds; and

avoid concentrated exposure to extreme heat, wetness, humidity, fumes,

odors, dusts, gases, poor ventilation, and hazards. Tr. at 97–100. A second

state agency medical consultant, Stephen Burge, M.D. (“Dr. Burge”), assessed

the same physical RFC on February 27, 2016. Tr. at 123–26.

        On July 16, 2015, Dr. Kwon indicated a biochemical investigation

showed primary hypogonadism with low testosterone and high luteinizing

                                         15
    1:19-cv-03581-SVH   Date Filed 07/20/20   Entry Number 17   Page 16 of 42




hormone. Tr. at 741. He discussed therapeutic options with Plaintiff, who

preferred to proceed with Depo-testosterone 200 mg injections every two

weeks. Tr. at 746.

      On July 30, 2015, Plaintiff reported his right hip abscess had resolved.

Tr. at 746. Dr. McNulty noted no abnormal findings on physical exam. Tr. at

747. He ordered an ultrasound to confirm that the abscess had resolved. Id.

      On August 12, 2015, Plaintiff reported that he had developed severe

back pain that mostly hurt if he walked excessively. Tr. at 717. Dr.

Greenberg recorded Plaintiff’s weight as 331 pounds. Tr. at 719. He noted

weight gain and 1+ bilateral edema. Tr. at 720. He reviewed an ultrasound of

Plaintiff’s right lower extremity dated August 5, 2015, that showed decreased

size of the fluid collection in the soft tissues of Plaintiff’s proximal, right

thigh. Id. Dr. Greenberg felt that Plaintiff had achieved a complete remission

from ITP. Tr. at 721. He planned to taper Prednisone to 10 mg every other

day, to continue to monitor Plaintiff’s platelets weekly, and to add Rituximab

if he relapsed. Id.

      On September 17, 2015, Plaintiff weighed 345 pounds. Tr. at 754. He

reported improved symptoms of hypogonadism since starting Depo-

testosterone injections. Tr. at 758. Dr. Kwon indicated a testicular ultrasound

was unremarkable. Id. He addressed Plaintiff’s morbid obesity with a BMI of

46 kg/m2 and indicated Plaintiff was motivated for weight control. Id.

                                       16
    1:19-cv-03581-SVH   Date Filed 07/20/20   Entry Number 17   Page 17 of 42




      Dr. Greenberg observed Plaintiff to have a skin rash on December 15,

2015. Tr. at 958. Plaintiff reported he typically developed a rash if his

Prednisone dose was lower than 20 mg. Id. Dr. Greenberg noted Plaintiff was

trying to work out and that his diabetes was controlled with Metformin. Tr.

at 959. Plaintiff weighed 326 pounds. Tr. at 960. Dr. Greenberg declined to

perform a full physical exam, but noted Plaintiff’s skin was likely affected by

sarcoid on his arms and the mid-level of his thighs. Tr. at 961. He stated

Plaintiff’s ITP was under control with a low-dose steroid. Id. He prescribed

Prednisone 20 mg every other day to treat Plaintiff’s rash. Id. Dr. Greenburg

wrote a letter stating it was his medical opinion that Plaintiff was “currently

disabled due to a combination of sarcoidosis and chronic ITP” and “needs

chronic treatment for both of these conditions which interfere with daily life.”

Tr. at 760.

      Plaintiff underwent pulmonary function testing on January 20, 2016,

that showed restriction with reduced diffusing capacity of the lungs for

carbon monoxide (“DLCO”). Tr. at 1147–48. His forced expiratory volume in

the first second (“FEV1”) of 2.6 was 68% of normal. Id. His forced vital

capacity (“FVC”) of 3.27 was 70% of normal. Id. His DLCO of 24.6 was 64% of

normal. Id.

      State agency consultant John Petzelt, Ph.D. (“Dr. Petzelt”), reviewed

the record and completed a psychiatric review technique on January 27,

                                       17
   1:19-cv-03581-SVH    Date Filed 07/20/20   Entry Number 17   Page 18 of 42




2016. Tr. at 122. He determined Plaintiff had established no medically-

determinable mental impairment. Id.

      On February 25, 2016, Plaintiff received his first dose of Remicade

without adverse reaction. Tr. at 971. He returned for a second Remicade

infusion on March 10, 2016, and was ordered to return for a third infusion

and lab work in four weeks. Tr. at 978–79. Plaintiff subsequently followed up

for Remicade infusions every six weeks throughout 2016 and 2017 and into

2018. Tr. at 991–1082, 1087–93, 1118–23, 1129–34, 1151–60.

      On March 15, 2016, Plaintiff reported Remicade had improved his skin.

Tr. at 986. Dr. Greenberg observed improved warm, dry lesions on Plaintiff’s

skin and 1+ edema, but no other abnormalities on physical exam. Tr. at 988.

He indicated Plaintiff’s ITP appeared to be in remission. Id.

      Plaintiff underwent pulmonary function testing again on September 6,

2016, that showed restriction with reduced DLCO. Tr. at 1147–48. His FEV1

of 2.17 was 57% of normal. Id. His forced FVC of 2.77 was 59% of normal. Id.

His DLCO of 26.4 was 69% of normal. Id.

      Plaintiff repeated pulmonary function testing on April 11, 2017, and it

showed mild restriction based on spirometry with normal DLCO. Tr. at 1147–

48. He demonstrated FEV1 of 2.63, which was 73% of normal. Id. His forced

FVC of 3.18 was 73% of normal. Id. His DLCO of 34.2 was 93% of normal. Id.




                                       18
   1:19-cv-03581-SVH    Date Filed 07/20/20   Entry Number 17   Page 19 of 42




      On July 20, 2017, Plaintiff presented for a Remicade infusion, but the

treatment was held because his liver function tests showed elevated liver

enzymes. Tr. at 1085. Pulmonary disease specialist Walter Ennis James, IV,

M.D. (“Dr. James”), referred Plaintiff for a right upper quadrant abdominal

ultrasound that showed hepatomegaly, but was otherwise normal. Tr. at

1084. The next day, Dr. James recommended Plaintiff proceed with his next

Remicade infusion in a week or two, provided the lab work showed

improvement. Id.

      On October 11, 2017, Dr. James, completed a physical impairment

questionnaire. Tr. at 763–64. He stated he had treated Plaintiff for

sarcoidosis every three months. Tr. at 763. He identified Plaintiff’s symptoms

as rash, shortness of breath, leg swelling, and cough. Id. He stated Plaintiff’s

symptoms were frequently severe enough to interfere with the attention and

concentration required to perform simple work-related tasks. Id. He noted

Plaintiff’s medications caused fatigue. Id. He confirmed that Plaintiff would

need to recline or lie down in excess of the normal 15-minute morning and

afternoon and 30- to 60-minute lunch breaks during a typical eight-hour

workday. Id. He estimated Plaintiff could walk one city block without rest or

significant pain; sit for 30 minutes at a time; stand/walk for five minutes at a

time; and sit for one hour and stand/walk for one hour in an eight-hour

workday. Id. He indicated Plaintiff would require unscheduled breaks every

                                       19
    1:19-cv-03581-SVH    Date Filed 07/20/20   Entry Number 17   Page 20 of 42




30 minutes that would last for 20 minutes. Id. He stated Plaintiff could

occasionally lift 10 pounds or less, but could lift no greater weight or perform

frequent lifting. Tr. at 764. He indicated Plaintiff had limited ability to

engage in repetitive reaching, handling, or fingering. Id. He noted Plaintiff

could use his bilateral hands and fingers for 20% of an eight-hour workday

and his bilateral arms for 10% of an eight-hour workday. Id. He estimated

Plaintiff would be absent from work more than four times a month because of

his impairments or treatment. Id. He opined that Plaintiff was not capable of

working eight hours a day and five days a week on a sustained basis. Id. Dr.

James noted he had treated Plaintiff since January 2016 and considered the

limitations and restrictions to be applicable since that time. Tr. at 765.

      Plaintiff reported stable breathing and no significant cough or

wheezing on January 22, 2018. Tr. at 1145. He complained of a slight

increase in the skin lesions on his arms, but noted they had improved with

steroid creams. Id. He said he was exercising more and losing weight, but

reported his chronic knee pain was exacerbated by exercise. Id. He endorsed

ongoing lower extremity edema, rare paroxysmal nocturnal dyspnea, and

two-pillow orthopnea. Id. He denied eye complaints. Id. He weighed 323

pounds and had a BMI of 46.46 kg/m.2 Tr. at 1147. Dr. James observed

Plaintiff to appear obese, to have 1+ bilateral lower extremity edema, and to

have small scattered papules on both arms that had worsened since his last

                                        20
    1:19-cv-03581-SVH    Date Filed 07/20/20   Entry Number 17   Page 21 of 42




visit and unchanged facial lesions that had improved with Remicade. Id. He

explained that Plaintiff had gained 130 pounds and developed diabetes since

he was initially diagnosed with sarcoidosis via skin biopsy in 2004. Tr. at

1144–45. He indicated Plaintiff’s skin disease had stabilized and his skin

lesions had improved somewhat since he started Remicade in January 2016.

Tr. at 1145. He continued Remicade, but indicated Plaintiff’s Remicade drug

and antibody levels should be checked prior to his next infusion given his

inability to wean Prednisone use below 10 mg every other day. Tr. at 1150.

He stated Plaintiff’s edema was possibly related to pulmonary hypertension

and indicated he would get a repeat echocardiogram and pursue right heart

catheterization. Id. He prescribed medication for chronic arthritis and

instructed Plaintiff to take Motrin as needed. Id. He indicated Plaintiff likely

had sleep apnea, but could not afford an office-based or home sleep study. Id.

He completed a short-term disability form, but stated he discussed with

Plaintiff that “it should be our goal for him to return to work.” Id. He

instructed Plaintiff to follow up in three months. Id.

      C.    The Administrative Proceedings

            1.    The Administrative Hearing

                  a.    Plaintiff’s Testimony

      At the hearing on December 20, 2017, Plaintiff testified he had a

driver’s license and drove to the store and the pharmacist. Tr. at 74. He said

                                        21
    1:19-cv-03581-SVH    Date Filed 07/20/20   Entry Number 17   Page 22 of 42




he lived with his mother, who was retired. Tr. at 75. He stated he last worked

in 2014, when he was laid off from his job after missing multiple days. Id. He

said he worked as a laminator for three boat companies over the course of a

13-year period. Id.

      Plaintiff testified he experienced good and bad days. Tr. at 76. He

admitted he could work on a good day, but described flare-ups in which he

experienced pain and fatigue that required he lie down all day. Id. He stated

his flare-ups lasted for three-to-four days at a time and occurred every two

weeks. Id. He said they were characterized by breakouts on his arms and in

his respiratory system, swelling in his knees, and a lot of pain. Id. He

described shortness of breath, sinus and head swelling, a dry cough, and

itchy, dry eyes. Tr. at 77. He said he developed lesions on his skin during

flares. Tr. at 78. He indicated he treated his symptoms with Prednisone, an

inhaler, and a nebulizer. Tr. at 76–77. He stated he received Remicade

infusions for four hours, every six weeks. Tr. at 78–79. He described sleeping

for the remainder of the day and moving slowly and feeling sluggish for two-

to-three days. Tr. at 79. He said he watched television during flares, but did

not go out in public because of his skin lesions. Tr. at 80.

      Plaintiff testified he was attempting to lose weight to better control his

diabetes. Tr. at 79. He said his legs sometimes swelled. Id. He stated he had




                                        22
    1:19-cv-03581-SVH    Date Filed 07/20/20   Entry Number 17   Page 23 of 42




to avoid sweet and fried foods. Id. He said he tried to exercise, but could not

walk too much and was not following a particular workout plan. Tr. at 80.

      Plaintiff testified he had difficulty sitting for long periods and could

only sit for 15 to 30 minutes at a time on a good day. Id. He said his ankles

swelled when he walked and prevented him from standing for long. Id. He

suspected either the sarcoidosis or his weight caused the swelling. Id. He

estimated he could walk half a block. Id. He said he could lift 30 to 40 pounds

on a good day, but did not lift on bad days. Tr. at 82.

      Plaintiff testified he would lie around on bad days. Tr. at 80. He said he

typically spent his days reading, watching television, and using the

computer, but could not strain his eyes for long periods. Tr. at 81. He stated

he cared for one dog. Id. He said he had difficulty managing his personal

needs at times. Id. He denied doing laundry and indicated his mother did it.

Tr. at 81–82.

      Plaintiff testified he last experienced a sarcoidosis flare two weeks

prior that has lasted for a week. Tr. at 82. He admitted it was a particularly

bad flare. Id. He said he had experienced flares since 2014. Id.

      Plaintiff stated Dr. Greenberg had treated him for ITP that went into

remission in March 2016. Tr. at 83. He said he followed up with Dr.

Greenberg a couple more times over the following year, but had stopped




                                        23
      1:19-cv-03581-SVH   Date Filed 07/20/20   Entry Number 17   Page 24 of 42




seeing him. Id. Plaintiff stated Dr. James continued to treat his sarcoidosis.

Id.

        Plaintiff testified he was taking Prednisone 5 mg every other day when

he was not experiencing a flare. Id. He said he increased his dose to 10 mg

during flares. Id. He said he was taking a decreased dose of Prednisone

because it made him gain weight and damaged his bones and joints. Id. He

also felt that Prednisone caused him to have more frequent mood swings,

during which he wanted to be alone and not to talk. Tr. at 84.

                   b.     Vocational Expert Testimony

        Vocational Expert (“VE”) Tonetta Watson-Coleman reviewed the record

and testified at the hearing. Tr. at 86–90. The VE categorized Plaintiff’s PRW

as a laminator, Dictionary of Occupational Titles (“DOT”) No. 806.684-054, as

requiring medium exertion as described and medium-to-heavy exertion as

performed, and having a specific vocational preparation (“SVP”) of 4. Tr. at

87. The ALJ described a hypothetical individual of Plaintiff’s vocational

profile who could perform light work with frequent climbing of ramps and

stairs; no climbing of ladders, ropes, or scaffolds; frequent stooping and

crouching; occasional kneeling and crawling; and no concentrated exposure to

humidity, cold, heat, fumes, odors, dust, gases, or hazards. Tr. at 87–88. The

VE testified that the hypothetical individual would be unable to perform

Plaintiff’s PRW. Tr. at 88. The ALJ asked whether there were any other jobs

                                         24
    1:19-cv-03581-SVH     Date Filed 07/20/20   Entry Number 17   Page 25 of 42




in the national economy that the hypothetical person could perform. Id. The

VE identified light jobs with an SVP of two as a ticket seller, DOT No.

211.467-030, a work ticket distributor, DOT No. 221.667-010, and a ticket

taker, DOT No. 344.667-010, with 3.4 million, 307,000, and 110,000 available

positions, respectively. Id.

      The ALJ next described an individual of Plaintiff’s vocational profile

who was limited as described in the first question, but was further limited to

sedentary work. Id. He asked if the individual could perform Plaintiff’s PRW.

Id. The VE testified that he could not. Id. The ALJ asked if there were any

jobs in the national economy that such a person could perform. Id. The VE

identified sedentary jobs with an SVP of 2 as a document preparer, DOT No.

249.587-018, a food and beverage order clerk, DOT No. 209.567-014, and a

charge account clerk, DOT No. 205.367-014, with 2.9 million, 180,000, and

181,000 available positions, respectively. Tr. at 88–89.

      For a third hypothetical question, the ALJ asked the VE to consider an

individual of Plaintiff’s vocational profile who was limited as described in the

second question and would be absent from work more than two days per

month because of medical conditions. Tr. at 89. The ALJ asked if the

individual would be able to perform Plaintiff’s PRW or any other jobs in the

national economy. Id. The VE testified that the individual would be unable to

obtain or maintain employment. Id.

                                         25
    1:19-cv-03581-SVH    Date Filed 07/20/20   Entry Number 17   Page 26 of 42




      The ALJ asked the VE if Plaintiff’s PRW resulted in any transferable

skills to light or sedentary work. Id. The VE stated it did not. Id.

      Plaintiff’s attorney clarified that an individual who would be absent

from work three days per month would be unable to perform work at any

exertional level. Tr. at 90. The VE stated she was providing her opinion as to

time off-task based on her professional experience. Id. She testified that

anyone off-task for greater than 10 percent of the workday would be unable

to maintain work. Id.

            2.    The ALJ’s Findings

      In her decision dated June 15, 2018, the ALJ made the following

findings of fact and conclusions of law:

      1.    The claimant meets the insured status requirements of the Social
            Security Act through December 31, 2017.
      2.    The claimant has not engaged in substantial gainful activity
            since October 1, 2014, the alleged onset date (20 CFR 404.1571 et
            seq., and 416.971 et seq.).
      3.    The claimant has the following severe impairment: sarcoidosis
            (20 CFR 404.1520(c) and 416.920(c)).
      4.    The claimant does not have an impairment or combination of
            impairments that meets or medically equals the severity of one of
            the listed impairments in 20 CFR Part 404, Subpart P, Appendix
            1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925
            and 416.926).
      5.    After careful consideration of the entire record, the undersigned
            finds that the claimant has the residual functional capacity to
            perform sedentary work as defined in 20 CFR 404.1567(a) and
            416.967(a) except, he is further limited by the following:
            frequently climbing stairs and ramps; never climbing ladders,
            ropes and scaffolds; frequently stooping and crouching;
            occasionally kneeling and crawling; avoiding concentrated

                                        26
      1:19-cv-03581-SVH   Date Filed 07/20/20   Entry Number 17   Page 27 of 42




              exposure to humidity, fumes, odors, dusts and gases; and
              avoiding exposure to hazards.
        6.    The claimant is unable to perform any past relevant work (20
              CFR 404.1565 and 416.965).
        7.    The claimant was born on July 3, 1975 and was 39 years old,
              which is defined as a younger individual age 18–44, on the
              alleged disability onset date (20 CFR 404.1563 and 416.963).
        8.    The claimant has at least a high school education and is able to
              communicate in English (20 CFR 404.1564 and 416.964).
        9.    Transferability of job skills is not material to the determination
              of disability because using the Medical-Vocational Rules as a
              framework supports a finding that the claimant is “not disabled,”
              whether or not the claimant has transferable job skills (See SSR
              82-41 and 20 CFR Part 404, Subpart P, Appendix 2).
        10.   Considering the claimant’s age, education, work experience, and
              residual functional capacity, there are jobs that exist in
              significant numbers in the national economy that the claimant
              can perform (20 CFR 404.1569, 404.1569(a), 416.969, and
              416.969(a)).
        11.   The claimant has not been under a disability, as defined in the
              Social Security Act, from October 1, 2014, through the date of
              this decision (20 CR 404.1520(g) and 416.920(g)).

Tr. at 29–40.

II.     Discussion

        Plaintiff alleges the Commissioner erred for the following reasons:

        1)    the ALJ rejected Plaintiff’s complaints for improper reasons and
              failed to adequately evaluate his subjective allegations;

        2)    the ALJ erred in assessing diabetes and obesity as non-severe
              impairments;

        3)    the ALJ did not properly analyze whether sarcoidosis met or
              equaled a listing;

        4)    the ALJ failed to properly weigh Plaintiff’s treating physician’s
              opinions;


                                         27
    1:19-cv-03581-SVH    Date Filed 07/20/20   Entry Number 17   Page 28 of 42




      5)    ALJ cherrypicked normal findings, materially misstated the
            record, and did not consider all of Plaintiff’s restrictions in
            assessing his RFC.

      The Commissioner counters that substantial evidence supports the

ALJ’s findings and that the ALJ committed no legal error in her decision.

      A.    Legal Framework

            1.     The Commissioner’s Determination-of-Disability Process

      The Act provides that disability benefits shall be available to those

persons insured for benefits, who are not of retirement age, who properly

apply, and who are under a “disability.” 42 U.S.C. § 423(a). Section

423(d)(1)(A) defines disability as:

      the inability to engage in any substantial gainful activity by
      reason of any medically determinable physical or mental
      impairment which can be expected to result in death or which
      has lasted or can be expected to last for at least 12 consecutive
      months.

42 U.S.C. § 423(d)(1)(A).

      To facilitate a uniform and efficient processing of disability claims,

regulations promulgated under the Act have reduced the statutory definition

of disability to a series of five sequential questions. See, e.g., Heckler v.

Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and noting

“need for efficiency” in considering disability claims). An examiner must

consider the following: (1) whether the claimant is engaged in substantial

gainful activity; (2) whether he has a severe impairment; (3) whether that

                                        28
    1:19-cv-03581-SVH    Date Filed 07/20/20   Entry Number 17   Page 29 of 42




impairment meets or equals an impairment included in the Listings; 2 (4)

whether such impairment prevents claimant from performing PRW; 3 and (5)

whether the impairment prevents him from doing substantial gainful

employment. See 20 C.F.R. §§ 404.1520, 416.920. These considerations are

sometimes referred to as the “five steps” of the Commissioner’s disability

analysis. If a decision regarding disability may be made at any step, no

further inquiry is necessary. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4)

(providing that if Commissioner can find claimant disabled or not disabled at

a step, Commissioner makes determination and does not go on to the next

step).




2 The Commissioner’s regulations include an extensive list of impairments
(“the Listings” or “Listed impairments”) the Agency considers disabling
without the need to assess whether there are any jobs a claimant could do.
The Agency considers the Listed impairments, found at 20 C.F.R. part 404,
subpart P, Appendix 1, severe enough to prevent all gainful activity. 20
C.F.R. §§ 404.1525, 416.925. If the medical evidence shows a claimant meets
or equals all criteria of any of the Listed impairments for at least one year, he
will be found disabled without further assessment. 20 C.F.R. §§
404.1520(a)(4)(iii), 416.920(a)(4)(iii). To meet or equal one of these Listings,
the claimant must establish that his impairments match several specific
criteria or are “at least equal in severity and duration to [those] criteria.” 20
C.F.R. §§ 404.1526, 416.926; Sullivan v. Zebley, 493 U.S. 521, 530 (1990); see
Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting the burden is on claimant
to establish his impairment is disabling at Step 3).
3 In the event the examiner does not find a claimant disabled at the third step

and does not have sufficient information about the claimant’s past relevant
work to make a finding at the fourth step, he may proceed to the fifth step of
the sequential evaluation process pursuant to 20 C.F.R. §§ 404.1520(h),
416.920(h).
                                        29
    1:19-cv-03581-SVH    Date Filed 07/20/20   Entry Number 17   Page 30 of 42




      A claimant is not disabled within the meaning of the Act if he can

return to PRW as it is customarily performed in the economy or as he

actually performed the work. See 20 C.F.R. Subpart P, §§ 404.1520(a), (b),

416.920(a)(b); Social Security Ruling (“SSR”) 82-62 (1982). The claimant

bears the burden of establishing his inability to work within the meaning of

the Act. 42 U.S.C. § 423(d)(5).

      Once an individual has made a prima facie showing of disability by

establishing the inability to return to PRW, the burden shifts to the

Commissioner to come forward with evidence that claimant can perform

alternative work and that such work exists in the economy. To satisfy that

burden, the Commissioner may obtain testimony from a VE demonstrating

the existence of jobs available in the national economy that claimant can

perform despite the existence of impairments that prevent the return to

PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). If the

Commissioner satisfies that burden, the claimant must then establish that he

is unable to perform other work. Hall v. Harris, 658 F.2d 260, 264–65 (4th

Cir. 1981); see generally Bowen v. Yuckert, 482 U.S. 137, 146. n.5 (1987)

(regarding burdens of proof).

            2.    The Court’s Standard of Review

      The Act permits a claimant to obtain judicial review of “any final

decision of the Commissioner [] made after a hearing to which he was a

                                        30
    1:19-cv-03581-SVH   Date Filed 07/20/20   Entry Number 17   Page 31 of 42




party.” 42 U.S.C. § 405(g). The scope of that federal court review is narrowly-

tailored to determine whether the findings of the Commissioner are

supported by substantial evidence and whether the Commissioner applied

the proper legal standard in evaluating the claimant’s case. See id.,

Richardson v. Perales, 402 U.S. 389, 390 (1971); Walls v. Barnhart, 296 F.3d

287, 290 (4th Cir. 2002) (citing Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990)).

      The court’s function is not to “try these cases de novo or resolve mere

conflicts in the evidence.” Vitek v. Finch, 438 F.2d 1157, 1157–58 (4th Cir.

1971); see Pyles v. Bowen, 849 F.2d 846, 848 (4th Cir. 1988) (citing Smith v.

Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather, the court must uphold

the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson, 402 U.S. at 390,

401; Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005). Thus, the court

must carefully scrutinize the entire record to assure there is a sound

foundation for the Commissioner’s findings and that her conclusion is

rational. See Vitek, 438 F.2d at 1157–58; see also Thomas v. Celebrezze, 331

F.2d 541, 543 (4th Cir. 1964). If there is substantial evidence to support the

decision of the Commissioner, that decision must be affirmed “even should




                                       31
    1:19-cv-03581-SVH    Date Filed 07/20/20    Entry Number 17   Page 32 of 42




the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773,

775 (4th Cir. 1972).

      B.    Analysis

            1.     Consideration of Subjective Allegations and
                   Mischaracterization of Record

      Plaintiff argues the ALJ erred in using his “inconsistent steroid use” to

discount his subjective allegations where the record established valid reasons

for his cycling on and off steroids. [ECF No. 13 at 15]. He maintains the ALJ

penalized him based on socioeconomic barriers to care. Id. at 15–16. He

contends the ALJ did not consider the comprehensive record in evaluating his

subjective allegations. Id.

      The Commissioner argues the ALJ’s evaluation of Plaintiff’s subjective

complaints is supported by substantial evidence. [ECF No. 14 at 14]. He

maintains the ALJ relied “primarily” on “a lack of documented functional

limitations in the record, to find that Plaintiff was not as limited as he

alleged.” Id. at 15. He contends the ALJ cited unremarkable physical

examinations and assessed an RFC that accounts for Plaintiff’s functional

limitations as established in the record. Id.

      “[A]n ALJ follows a two-step analysis when considering a claimant’s

subjective statements about impairments and symptoms.” Lewis v. Berryhill,

858 F.3d 858, 865–66 (4th Cir. 2017) (citing 20 C.F.R. § 404.1529(b), (c)).

“First, the ALJ looks for objective medical evidence showing a condition that
                                        32
    1:19-cv-03581-SVH    Date Filed 07/20/20   Entry Number 17   Page 33 of 42




could reasonably produce the alleged symptoms.” Id. at 866 (citing 20 C.F.R.

§ 404.1529(b)). If the ALJ finds the claimant’s impairments could reasonably

produce the symptoms he alleges, she proceeds to the second step in which

she “evaluate[s] the intensity, persistence, and limiting effects of the

claimant’s symptoms to determine the extent to which they limit [his] ability

to perform basic work activities.” Id. (citing 20 C.F.R. § 404.1529(c)).

      The ALJ must “evaluate whether the [claimant’s] statements are

consistent with objective medical evidence and the other evidence.” SSR 16-

3p, 2016 WL 1119029, at *6. However, she is not to evaluate the claimant’s

symptoms “based solely on objective medical evidence unless that objective

medical evidence supports a finding that the individual is disabled.” Id. at *4.

The ALJ is directed to consider other evidence that “includes statements from

the individual, medical sources, and any other sources that might have

information about the individual’s symptoms, including agency personnel, as

well as the factors set forth in [the] regulations.” Id. at *5; see also 20 C.F.R.

§§ 404.1529(c), 416.929(c) (listing factors to consider, such as ADLs; the

location, duration, frequency, and intensity of pain or other symptoms; any

measures other than treatment an individual uses or has used to relieve pain

or other symptoms; and any other factors concerning an individual’s

functional limitations and restrictions due to pain or other symptoms).




                                        33
   1:19-cv-03581-SVH    Date Filed 07/20/20   Entry Number 17   Page 34 of 42




      Pursuant to SSR 16-3p, the ALJ is to explain which of the claimant’s

symptoms she found “consistent or inconsistent with the evidence in [the]

record and how [her] evaluation of the individual’s symptoms led to [her]

conclusions.” SSR 16-3p, 2016 WL 1119029, at *8. “An ALJ has the obligation

to consider all relevant medical evidence and cannot simply cherrypick facts

that support a finding of nondisability while ignoring evidence that points to

a disability finding.” Lewis, 858 F.3d at 869 (quoting Denton v. Astrue, 596

F.3d 419, 425 (7th Cir. 2010)). She must evaluate the “individual’s symptoms

considering all the evidence in his or her record.” SSR 16-3p, 2016 WL

1119029, at *8.

      The ALJ summarized Plaintiff’s testimony as to the frequency of his

flare ups, his treatment, and his activities and abilities on good and bad days.

Tr. at 32. She found Plaintiff’s “impairment could reasonably be expect to

cause the alleged symptoms,” but his “statements concerning the intensity,

persistence, and limiting effects of these symptoms” were “not entirely

consistent with the medical evidence and other evidence in the record.” Id.

She noted physical and objective exams had “failed to establish the

limitations alleged.” Tr. at 33. She stated Plaintiff was typically treated with

low-dose steroids with remission of skin findings and discussed otherwise

unremarkable findings throughout the record. Id.

      She further wrote the following:

                                       34
    1:19-cv-03581-SVH    Date Filed 07/20/20   Entry Number 17   Page 35 of 42




      Finally, in evaluating this claim under 16-3p, the undersigned
      finds the claimant’s allegations regarding his symptoms are not
      generally consistent with the record as a whole. Regarding his
      activities of daily living, the claimant indicated the ability to care
      for his personal needs and hygiene, and he indicated that he is
      able to take his medication on his own. He performs household
      chores such as ironing, making his bed, sweeping and dusting
      and prepares his own meals. He also takes care of his dog. He
      said he goes outside two times a day and is able to go out alone
      and travels by driving a car. The claimant testified that he drives
      when he needs to, approximately two to three times a day. He
      shops for food, and goes to church. He reads the Bible, and
      magazines, researches on the internet, and plays video games
      and does these things well and every day. He said he could walk
      a half mile and would need to rest five minutes before resuming.
      He can follow written and spoken instructions (Exhibit 9E, 4E,
      Hearing Testimony). Thus, his reported activities of daily living
      require physical abilities, which are generally inconsistent with
      his reported functionality.

Tr. at 35.

      The ALJ rejected Plaintiff’s allegation that he experienced flare ups

every two to three weeks that lasted four or more days because “there are no

noted flares in the record, other than those noted above, between October

2014 and March 2015, and not again until December 2015, each time due to a

reduction in his prednisone.” Tr. at 36. She stated the record showed stability

and improvement in Plaintiff’s condition since starting Remicade. Id.

      The ALJ further wrote the following:

      More generally, the undersigned notes inconsistent use of
      steroids throughout the record and large gaps in the treatment
      record, suggesting the claimant’s symptoms might not be as
      severe as alleged. While the undersigned is cognizant that there
      might have been some issues related to insurance, he did not
      seek no-cost treatment alternatives, such as treatment at a public
                                        35
      1:19-cv-03581-SVH   Date Filed 07/20/20   Entry Number 17   Page 36 of 42




        health clinic. It is also worth noting that in March 2015, the
        claimant said that he was going to start working again (Ex.
        1F/15) which is generally inconsistent with this allegation that he
        is incapable of working. For these reasons, and others stated in
        this decision, the undersigned finds the claimant’s allegations as
        to his symptoms are generally inconsistent with the record as a
        whole.

Id.

        The ALJ’s evaluation of Plaintiff’s subjective allegations does not

reflect her comprehensive review of the record, as required pursuant to SSR

16-3p. She cited Plaintiff’s “inconsistent use of steroids throughout the

record” as a reason to reject his subjective allegations. Tr. at 36. However,

this reason is not justified, as the ALJ neglected to consider the significant

side effects imposed by steroid use or to note that Plaintiff generally followed

his physicians’ instructions as to use of steroids. See 20 C.F.R. §§

404.1529(c)(3), 416.929(c)(3).

        The record reflects some positive symptom resolution with steroids, but

negative long-term effects that Plaintiff’s providers attempted to reduce,

including diabetes and weight gain that led to morbid obesity and

exacerbated osteoarthritis. See Tr. at 400 (reflecting Plaintiff’s complaint

that weight gain caused by Prednisone use caused pain in his feet and knees

that was worsened by weight-bearing activity), 403 (noting Plaintiff was

suffering side effects from chronic corticosteroid use to include obesity and

diabetes), 1144–45 (noting Plaintiff had gained 130 pounds and developed

                                         36
   1:19-cv-03581-SVH     Date Filed 07/20/20   Entry Number 17   Page 37 of 42




diabetes since he was initially diagnosed with sarcoidosis and initiated

steroid therapy). It shows a cycle of steroid reduction leading to increased

symptoms of sarcoidosis followed by additional steroids leading to

exacerbation of other conditions.

      In October 2014, Dr. Edgerton prescribed Methotrexate and, later that

month, advised Plaintiff to taper off steroids. Tr. at 398, 403. However, when

Plaintiff followed up in late-January 2015, he declined to restart Prednisone,

despite having developed a severe rash and increased pain in his joints. Tr. at

390, 393. Plaintiff continued to demonstrate significant symptoms of

sarcoidosis in March 2015, and Dr. Edgerton prescribed Hydroxychloroquine

in addition to Methotrexate. Tr. at 388. Plaintiff developed blisters and

followed up two days later. Tr. at 382. Blood work showed a low platelet

count, and he was hospitalized for ITP. Tr. at 644–45. He was discharged on

steroid medications, Tr. at 406, but was prescribed a different steroid during

a second hospitalization from March 27 to April 1, 2015. Tr. at 459, 460–61.

Plaintiff followed up with Dr. Greenberg, who prescribed more steroid

medication on April 16, 2015. Tr. at 459. It appears Plaintiff misunderstood

Dr. Greenberg’s dosage instructions and took an excessive dose of the steroid,

leading to two emergency room visits and a four-day hospitalization for

hyperglycemia in May 2015. See Tr. at 423–24, 432, 448–52, 607–12. Dr. Raja

advised Plaintiff to taper off the steroid and prescribed insulin. Tr. at 443. At

                                        37
    1:19-cv-03581-SVH   Date Filed 07/20/20   Entry Number 17   Page 38 of 42




a follow up appointment, Dr. Greenberg indicated Plaintiff could not tolerate

steroids, Tr. at 711, and his blood sugar improved after he discontinued them.

See Tr. at 714, 728, 734. However, by December 2015, Plaintiff developed a

more significant rash despite taking a low-dose steroid for ITP, and Dr.

Greenburg increased his dose of Prednisone. Tr. at 958. Plaintiff reported

improved symptoms of sarcoidosis after initiating Remicade infusions in

February 2016 and continuing them every six weeks thereafter. Tr. at 991–

1082, 1087–93, 1118–23, 1129–34, 1151–55. On January 23, 2018, Dr. James

indicated Plaintiff’s sarcoidosis had stabilized, but he had been unable to

wean Prednisone use below 10 mg every other day. 4 Tr. at 1145, 1150.

      The ALJ also erred in discounting Plaintiff’s subjective allegations

based on “large gaps in the treatment record.” Tr. at 36. A “claimant may not

be penalized for failing to seek treatment she cannot afford; ‘it flies in the

face of the patent purposes of the Social Security Act to deny benefits to

someone because he is too poor to obtain medical treatment that may help

him.’” Lovejoy v. Heckler, 790 F.2d 1114, 1117 (4th Cir. 1985) (quoting

Gordon v. Schweiker, 725 F.2d 231, 237 (4th Cir. 1984). Although the ALJ

was “cognizant that there might have been some issues related to insurance,”

4 Because the record contains only diagnostic testing and procedural notes
from Remicade infusions between March 2016 and January 2018 and lacks
treatment notes from Dr. McNulty after July 2015 and from any other
provider from March 2016 until January 18, it is not clear what effect
Plaintiff’s prescribed steroid use had on his diabetes, osteoarthritis, or any
other comorbidity after July 2015.
                                       38
   1:19-cv-03581-SVH    Date Filed 07/20/20   Entry Number 17   Page 39 of 42




she discounted Plaintiff’s allegations because “he did not seek no-cost

treatment alternatives, such as treatment at a public health clinic.” Tr. at 36.

She reached this conclusion without questioning Plaintiff as to efforts he had

undertaken to obtain free or low-cost treatment. See generally Tr. at 74–82,

84. This court has generally ordered remand where ALJs used claimants’ lack

of treatment to discount their subjective allegations, but failed to adequately

address whether the claimants could afford additional treatment. See Sox v.

Astrue, C/A No. 6:09-1609-KFM, 2010 WL 2746718, at *13 (D.S.C. Aug. 24,

2016) (directing the ALJ on remand to “not draw any negative inferences

about the plaintiff’s symptoms and their functional effects from her irregular

medical visits without first considering her explanation and the evidence that

supports it”); Dozier v. Colvin, C/A No. 1:14-29-DCN, 2015 WL 4726949, at *4

(D.S.C. Aug. 10, 2015) (finding the ALJ erred in evaluating the plaintiff’s

subjective allegations where he noted there were low cost agencies that could

provide treatment without making specific factual findings as to the sources

available to her and whether her failure to seek additional treatment was

based on her alleged inability to pay); Gadsden v. Colvin, C/A No. 4:12-2530-

DCN, 2014 WL 368216, at *4 (D.S.C. Feb. 3, 2014) (finding remand was

warranted because the ALJ’s analysis of the plaintiff’s credibility relied

heavily on her limited medical treatment history without adequately

addressing whether she could afford to pay for other medical treatment).

                                       39
    1:19-cv-03581-SVH    Date Filed 07/20/20   Entry Number 17   Page 40 of 42




Thus, the ALJ rejected Plaintiff’s subjective allegations based a gap in his

medical treatment without undertaking the necessary inquiry.

      Moreover, the record suggests Plaintiff obtained additional treatment

that is not reflected in the record. Dr. James’s January 2018 treatment note

references Plaintiff’s first visit in January 2016. Tr. at 1144. Despite Dr.

James’s reference to examining Plaintiff every three months since January

2016, Tr. at 763, and citation of prior treatment visits, the record does not

contain notes from any of Plaintiff’s other visits with Dr. James. Plaintiff also

completed an undated recent medical treatment form in which he referenced

visits to Dr. McNulty on August 17, 2016, Dr. Kwon on March 17, 2016, and

Dr. James on May 3, 2016. Tr. at 361. The record fails to include treatment

notes from any of these visits. Counsel at the administrative level neglected

his duty as Plaintiff’s advocate and erred in neglecting to provide these

records for the ALJ’s review. However, 20 C.F.R. § 404.1512(b) and §

416.912(b) provide that the Social Security Administration (“SSA”) “will

make every reasonable effort to help [the claimant] get medical evidence from

[his] own medical sources and entities that maintain our medical sources’

evidence when [he] give[s it] permission to request the reports.” Plaintiff’s

completion and submission of the recent medical treatment form placed the

ALJ on notice that additional records likely existed. See Tr. at 361. He also

completed a form authorizing his medical providers to disclose information to

                                        40
    1:19-cv-03581-SVH      Date Filed 07/20/20   Entry Number 17   Page 41 of 42




the SSA. See Tr. at 373. Thus, the ALJ’s neglect of her duty under 20 C.F.R. §

404.1512(b) and § 416.912(b) likely contributed to the “large gaps in the

treatment record,” Tr. at 36, she referenced as supporting her rejection of

Plaintiff’s allegations.

      The ALJ’s reference to a March 2015 treatment note in which Plaintiff

“said that he was going to start working again” does not support her rejection

of Plaintiff’s subjective allegations. As discussed above, Plaintiff developed

ITP and required three hospitalizations following his report to Dr. Edgerton

that he planned to return to work. Plaintiff protectively filed for benefits

following his first hospitalization. Tr. at 141, 142, 256–60, 261–62, 263–71.

He subsequently developed an abscess that caused additional complications,

struggled with prescribed steroids, experienced waxing and waning

symptoms of sarcoidosis, and began Remicade infusions. Given the evidence

of record, substantial evidence does not support the ALJ’s rejection of

Plaintiff’s allegations based on his plan to return to work before he developed

additional complications.

      Given the foregoing errors, the court finds substantial evidence does

not support the ALJ’s evaluation of Plaintiff’s subjective allegations as to the

disabling effect of his impairments.




                                          41
       1:19-cv-03581-SVH    Date Filed 07/20/20    Entry Number 17   Page 42 of 42




               2.     Additional Allegations of Error

         Plaintiff alleges the ALJ also erred in evaluating the severity of his

impairments, determining whether his impairments met or equaled a listing,

weighing the medical opinions, referencing the evidence of record, and

accounting for his symptoms in the RFC assessment. [ECF Nos. 13 and 15].

The Commissioner disputes Plaintiff’s arguments and maintains the ALJ’s

findings as to each issue were supported by substantial evidence. [ECF No.

14]. Given the evidentiary gap discussed above, the court is ill-equipped to

address Plaintiff’s additional allegations of error and, therefore, declines to do

so. On remand, Plaintiff’s counsel and the SSA are ordered to fulfill their

respective duties to ensure the record contains all relevant medical records.

III.     Conclusion

         The court’s function is not to substitute its own judgment for that of the

ALJ, but to determine whether the ALJ’s decision is supported as a matter of

fact and law. Based on the foregoing, the court cannot determine that the

Commissioner’s decision is supported by substantial evidence. Therefore, the

undersigned reverses and remands this matter for further administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

         IT IS SO ORDERED.



July 20, 2020                                     Shiva V. Hodges
Columbia, South Carolina                          United States Magistrate Judge
                                           42
